Gray, C. J.
A decree of the Probate Court, allowing the account of an executor, administrator or guardian, may doubtless be opened and revised by that court, on application seasonably made, and upon proof of fraud, or of manifest mistake of the parties. Stetson v. Bass, 9 Pick. 27. Field v. Hitchcock, 14 Pick. 405. Davis v. Cowdin, 20 Pick. 510. Waters v. Stickney, 12 Allen, 1, 11. And it is provided by statute that an account settled in the absence of any person adversely interested, and without notice to him, may be opened on his application within six months afterwards; and that any mistake or error in a former account of an executor or administrator, and even, by leave of court, in a matter actually contested and determined, may be corrected at the hearing upon any subsequent account of his before the estate is finally settled. Gen. Sts. c. 98, § 12. Granger v. Bassett, 98 Mass. 462.
*534But neither statute nor precedent warrants the reopening of the appellant’s guardianship account in the present case. There is no evidence that the parties have been influenced by fraud, or by any mistake of fact. The very matter now sought to be contested anew was tried and determined, after hearing these same parties, at the allowance of the final account of the guardian. That account was allowed by the Probate Court more than two years before the application to reopen it. The balance of the account so allowed was the basis of the inventory filed by the appellant as administrator of his ward, and of his account as such administrator, which was allowed by the Probate Court, and by this court on an appeal taken by these appellees. Cummings v. Cummings, 123 Mass. 270. Under these circumstances, the Probate Court was not authorized to reopen the final account of the guardianship upon the mere ground that its decision of a question of fact, fully heard and determined at the hearing upon the allowance of that account, was erroneous. Bassett v. Granger, 103 Mass. 177. Decree of Probate Court reversed.